Citation Nr: 0319165	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  97-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an evaluation higher than 50 percent for 
PTSD from February 3, 2001, on appeal from the initial grant 
of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1993 to 
September 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
service connection for a right ankle disability.  The 
appellant appeared at a hearing held at the RO on September 
29, 1997.  A transcript of that hearing has been associated 
with the record on appeal.  This case was before the Board 
previously in December 2000 when it was remanded for 
additional development.

The issues of entitlement to an initial disability rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD) and entitlement to an evaluation higher than 50 
percent for PTSD from February 3, 2001, on appeal from the 
initial grant of service connection, will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant does not have a current right ankle 
disability.





CONCLUSION OF LAW

The appellant does not have a current right ankle disorder 
that was incurred in service or within any applicable 
presumptive period.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The appellant's service medical records indicate that she 
sprained her right ankle in December 1993.  The ankle was 
tender, and the appellant had pain on range of motion.  Her 
gait was abnormal.  The diagnosis was sprained ankle.  The 
appellant was placed on physical profile for three days.  She 
was prescribed ACE wraps and pain medication.  At a May 1995 
examination, the appellant's feet were noted to be normal.  
The appellant did not report any difficulty with her right 
ankle.

At an August 1996 VA general medical examination, the 
appellant complained of a right ankle injury due to twisting 
or turning at the joint.  She stated that on any uneven 
surface or with any unusual exercise her ankle would easily 
turn and cause pain.  On examination, there was no atrophy or 
tenderness noted over any muscle joint.  Ranges of motion 
were unremarkable.  No atrophy could be appreciated.  The 
appellant's feet were unremarkable.  The examiner noted that 
films from x-ray examination of the appellant's ankles were 
normal.  The examiner diagnosed mild degenerative changes to 
the bilateral ankles, which were "primarily probably a 
tendon or ligament injury," which would take time to resolve 
through physical therapy and exercise.

At an August 1996 VA feet examination, the appellant recalled 
suffering an inversion injury to her right ankle in 1994.  X-
ray examination ruled out a fracture.  Her ankle was wrapped 
in an ACE bandage, and she used crutches for several weeks.  
She did not have any physical therapy.  She wore high-top 
sneakers to provide support and prevent re-injury.  She 
complained of occasional swelling and pain in her right 
ankle.  She noticed a constant "popping," mostly on the 
lateral aspect of her ankle.  The pain centered over the 
medial aspect of her ankle.  She also said that the ankle was 
weak and unstable.  She had had multiple twists of her ankle 
since the initial injury.  She did not wear an ankle brace.  
Range of motion was normal for the foot joint, mid tarsal 
joint, and ankle joint.  There was no pain or crepitus on 
range of motion.  There was mild pain on palpation of the 
Achilles tendon and mild pain on the posterior tibial tendon.  
Anterior drawer testing and manual inversion stress testing 
were negative.  There was a positive popping sound, which 
appeared to come from the subtalar joint.  The examiner 
diagnosed status post right ankle injury with a feeling of 
instability.  No instability was noted on examination.  X-ray 
examination of the appellant's right ankle showed a normal 
right ankle.

In a November 1996 statement, J. S., D.O., (Dr. S.) stated 
that the appellant had multiple somatic complaints.  The 
appellant felt that she had ankle instability.  Dr. S. opined 
that these complaints could originate from an incident in 
December 1994 but that the appellant refused to discuss that 
with him.  Dr. S. placed no limitations on the appellant's 
ability to sit or stand in one location for any extended 
period of time.  He felt that the appellant's walking might 
be limited because she wore ankle braces, which appeared to 
cause some difficulty with her walking.

In April 1997 the appellant was treated as a VA outpatient 
for back pain.  The examiner noted that the appellant wore 
ankle braces. 

At a September 29, 1997 hearing, the appellant recalled that 
she had approximately four incidents in service where she 
turned her ankle.  The ankle was wrapped, and she used 
crutches to ambulate.  She added that she was placed on 
physical profile for one to two weeks for each of the ankle 
injuries.  She stated that, post service, she had been 
advised to wear an air cast to stabilize her ankle.  She said 
that she continued to have problems with instability of her 
ankle but that she treated it herself by wrapping it and 
using crutches.

At a March 2001 VA feet examination, the appellant complained 
of numbness in her feet and a popping sound, which occurred 
on a daily basis with ambulation to the right ankle.  She had 
a normal gait.  There were no obvious bone or joint 
abnormalities.  Range of motion of the right ankle was normal 
with at least 10 degrees of dorsiflexion and 35 degrees of 
plantar flexion.  There was no pain on range of motion.  
There was negative anterior drawer sign.  There was no 
evidence of instability of the ankle.  There was a popping 
type sound on inversion of the subtalar and/or ankle joint.  
There was no crepitus with range of motion.  There was no 
pain, but the popping sound was elicited with inversion and 
plantar flexion of the right foot.  There was no evidence of 
instability to the right ankle.  There was no evidence of 
degenerative joint disease of the right ankle.  Range of 
motion of the right ankle was normal.  The popping sound was 
consistent with a tendon snap.  There was no effusion noted.  
There was no pain to palpation at the lateral sinus tarsi 
subtalar and ankle joints.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, VA fulfilled its duties to inform and assist 
the appellant on this claim.  Further, VA's efforts have 
complied with the instructions contained in the December 2000 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the appellant is not prejudiced by 
appellate review.

Sufficient information concerning the appellant was of record 
at the time that she filed her claim.  In a May 2001 
Supplemental Statement of the Case (SSOC), VA informed the 
appellant of the type of evidence needed to substantiate her 
claim, specifically the requirements for service connection 
of disabilities.  The appellant was also advised that VA 
would assist in obtaining identified records, but that it was 
appellant's duty to provide enough information for VA to 
obtain the records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also described 
the evidence that was used in deciding the appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
her claim and has indicated which portion of that information 
and evidence, if any, is to be provided by her and which 
portion, if any, VA would attempt to obtain on her behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOC informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

As for VA's duty to assist a veteran, the RO has obtained 
treatment records that the appellant has identified regarding 
her right ankle disorder.  VA outpatient and hospitalization 
records have been obtained.  In addition, in a November 2002 
letter, the Board requested that the appellant provide 
additional information about Dr. S. and that the appellant 
state whether she had filed a claim with the Social Security 
Administration.  The appellant did not respond to this 
letter.  While VA has a duty to assist the appellant in the 
development of her claim, that duty is not "a one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
The appellant has failed to provide the additional 
information required for VA to assist her further in 
obtaining records from these sources.  There is no indication 
that any other relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained.  As for VA's duty to obtain any medical 
examinations, that was fulfilled by providing a VA 
examinations to the appellant in August 1996 and March 2001.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of her claim or her substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  Service 
connection for arthritis may be presumed if they became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Alternatively, service 
connection may be awarded for a "chronic disease" when a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

In this case, the appellant does not meet the initial 
criteria of a current disability.  The appellant's right 
ankle was injured in service.  At an August 1996 VA general 
medical examination, the examiner diagnosed mild degenerative 
changes to the right ankle, which were "primarily probably a 
tendon or ligament injury," but the remainder of the 
examination report does not support this diagnosis.  No 
tenderness or muscle atrophy was found, ranges of motion were 
unremarkable, and x-ray examination of the appellant's ankles 
was normal.  A contemporaneous VA feet examination similarly 
found no right ankle disability.  Although that examiner 
diagnosed status post right ankle injury with a feeling of 
instability, the examiner found no evidence of instability on 
examination.  The examiner did note a popping sound from the 
subtalar joint, but there was no diagnosed or identifiable 
underlying malady or condition.  Further, the most recent 
examination of the appellant, a March 2001 VA feet 
examination found no evidence of instability of either ankle 
and no evidence of degenerative joint disease of either 
ankle.  No diagnosis of an ankle disability was made.  
Finally, although the appellant has been shown to wear ankle 
braces, as noted above there is no evidence of instability of 
her right ankle, and, in November 1996 Dr. S. noted that the 
wearing the ankle braces appear to hinder rather than aid the 
appellant.

Although the appellant attributes a feeling of right ankle 
instability to her injury in service, a veteran's statements 
as to subjective symptomatology alone, without medical 
evidence of an underlying impairment capable of causing the 
symptom alleged, generally cannot constitute evidence of the 
existence of a current disability for VA service connection 
purposes.  See Hayes v. Brown, 9 Vet. App. 67, 72 (1996) 
(holding that, although a lay person can certainly provide an 
account of symptoms he experiences, a lay person is not 
competent to provide a medical diagnosis).  Multiple VA 
examiners, all of whom do possess the required medical 
expertise to diagnose a right ankle disability, have found 
that the appellant does not have a right ankle disability.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Because the 
appellant does not have a right ankle disability, her claim 
for service connection must fail.  Accordingly, because the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a right ankle 
disability, the claim must be denied.


ORDER

Entitlement to service connection for a right ankle 
disability is denied.


REMAND

The issues of entitlement to an initial disability rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD) and entitlement to an evaluation higher than 50 
percent for PTSD from February 3, 2001, on appeal from the 
initial grant of service connection, are not yet ready for 
appellate review.  Although the appellant has indicated that 
she has been unable to retain employment, records of her 
employment history have not been obtained.  Further, recent 
VA examinations to determine the severity of the appellant's 
PTSD have not sufficiently addressed her employment history.  
Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfilment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that she identify the name 
and address for each employer of hers 
since September 1995.  The appellant 
should also provide the dates of 
employment for each employer.  If the 
appellant responds, copies of any records 
pertaining to her performance, 
termination, resignation, etc., should be 
obtained from each identified employer.

2.  The appellant should be afforded a VA 
mental disorders examination to show the 
nature and extent of disability from 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.

The examiner should note that he or she 
has reviewed the claims folder, including 
the August 1996 reports of a mental 
disorders examination and a PTSD 
examination, the appellant's testimony at 
a September 29, 1997 hearing, and the 
report of a February 2001 PTSD 
examination, which notes that the 
appellant has attempted to work several 
times since September 1995 but has been 
forced to quit each time because the 
stress of working exacerbated her 
symptoms.  The examiner is requested to 
opine whether the appellant is 
unemployable due to her service-connected 
PTSD.  A complete rationale should be 
provided for any opinion.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



